 


110 HR 6573 IH: Office of Domestic Product Promotion Act
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6573 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2008 
Ms. Sutton (for herself, Mr. Conyers, Ms. Hirono, Mr. Butterfield, Mr. Jones of North Carolina, Ms. Eddie Bernice Johnson of Texas, Mr. Wilson of Ohio, Mr. Brady of Pennsylvania, and Mr. Hare) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To create an Office of Domestic Product Promotion within the Department of Commerce to promote the sale of United States products. 
 
 
1.Short titleThis Act may be cited as the Office of Domestic Product Promotion Act. 
2.FindingsThe Congress finds as follows: 
(1)In 2007, the United States trade deficit for goods reached $815 billion. 
(2)In March 2005, manufacturing employment in the United States fell to 14.3 million. This number is lower than it was in 1945, when the population of the United States was more than 50 percent less. 
(3)In 2006, United States manufacturing’s share of the Gross Domestic Product was approximately half what it was in 1950. 
(4)The earnings of United States manufacturing workers exceed the earnings of workers in the service and other sectors. 
(5)Each United States manufacturing job creates as many as four related jobs. 
(6)The promotion of domestically produced goods is beneficial for United States workers and the United States economy. 
3.DefinitionIn this Act the term domestic product means a product— 
(1)that is manufactured or produced in the United States; and 
(2)at least 65 percent of the cost of the articles, materials, or supplies of which are grown, mined, produced, or manufactured in the United States.  
4.Office of Domestic Product Promotion 
(a)EstablishmentThere is hereby established within the Department of Commerce an Office of Domestic Product Promotion (hereinafter referred to in this Act as the Office). 
(b)DutiesThe Office shall— 
(1)work with United States businesses to promote domestic products; 
(2)provide information and advice to United States businesses on benefits and incentives available to United States businesses for producing domestic products, including the award of Federal procurement contracts and Federal and State tax benefits;  
(3)establish a comprehensive database of businesses that use, sell, or would prefer to use or sell, domestic products, and make the information in such database available to the public, including on a website that a user can sort and search by the State, county, city, or congressional district of a business, as well as by product type; 
(4)develop, with input from private businesses, non-profit businesses, labor organizations, academic institutions, and other entities, tools and ideas on how to promote domestic products; and 
(5)coordinate with State governments to further the Office’s performance of its duties. 
5.Composition of the Office 
(a)National Director 
(1)SelectionThe Office shall be headed by a National Director, who shall be appointed by the President, by and with the advice of the Senate. 
(2)TermThe National Director shall serve a term of 5 years. A National Director whose term has expired may continue to serve until the date on which a successor takes office. 
(3)CompensationThe National Director shall be compensated at the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(b)StaffThe National Director shall appoint, terminate, and fix the compensation of such employees of the Office as the National Director considers necessary to carry out the functions of the Office, except that no rate of pay fixed under this subsection may exceed the equivalent of the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
6.Regional Offices 
(a)In generalThe Office shall have six regional offices, each headed by a regional director, and one regional office shall be located within each of the following six regions: 
(1)Region 1, consisting of Ohio, Pennsylvania, Michigan, Indiana, Illinois, Kentucky, and West Virginia. 
(2)Region 2, consisting of the District of Columbia, Maine, New Hampshire, Vermont, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, and Maryland. 
(3)Region 3, consisting of Virginia, North Carolina, South Carolina, Tennessee, Georgia, Florida, Alabama, Mississippi, Louisiana, and Arkansas. 
(4)Region 4, consisting of California, Oregon, Washington, Idaho, Montana, Wyoming, Alaska, and Hawaii. 
(5)Region 5, consisting of Iowa, Missouri, North Dakota, South Dakota, Nebraska, Kansas, Oklahoma, Minnesota, and Wisconsin. 
(6)Region 6, consisting of Texas, Nevada, New Mexico, Arizona, Utah, and Colorado. 
(b)DutiesThe regional offices shall— 
(1)support the Office in performing the Office’s duties; and 
(2)concentrate on issues affecting the promotion of domestic products produced in the region in which the regional office is located. 
(c)Regional director and staff 
(1)AppointmentThe National Director shall appoint, terminate, and fix the compensation of each regional director, except that no rate of pay fixed under this paragraph may exceed the equivalent of the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(2)QualificationsEach regional director shall have knowledge of the domestic products produced in the region in which the regional office is located and region-specific issues related to the promotion of the region’s domestic products. 
(3)Regional office staffEach regional director shall, with the approval of the National Director, appoint, terminate, and fix the compensation of such additional employees of the regional office as the regional director considers necessary to carry out the functions of the regional office, except that no rate of pay fixed under this paragraph may exceed the equivalent of the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(d)Regional ConventionsEach regional office shall hold an annual convention to help connect United States businesses producing domestic products with consumers who want to work with domestic products, address domestic product production issues, and generate ideas on how to promote domestic products. 
7.Reports to the President and the CongressThe National Director and the Secretary of Commerce shall submit an annual report to the President and the Congress on the operation of the Office, including recommendations on strategies for promoting domestic products. 
8.Authorization of appropriationThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
